Citation Nr: 1422272	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  08-34 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for aortic insufficiency with valve replacement.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and J.E.


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1977 to June 1992.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an August 2007 rating decision by the Los Angeles California Department of
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2010, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

This issue was previously before the Board in February 2011, and was remanded for further development.  Specifically, the Board requested additional private records be obtained.  The VA attempted to obtain these records but received no response from the private hospital.  The VA also informed the Veteran of the lack of response and provided the Veteran with an opportunity to submit these records herself.  Therefore, although the private records were not obtained, the Board finds the VA made all reasonable efforts to obtain these records.  Accordingly, the requested action was completed, and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also her file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.

As discussed in the February 2011 decision, the basis of the current claim is that VA failed to properly diagnose/treat the Veteran's heart condition, leading to a valve replacement.  She has also raised the matter of direct and secondary service connection for a heart disability (see May 2007 and July 2010 correspondence), but that claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The issue of entitlement to benefits under section 1151 and entitlement to direct or secondary service connection are both legally and factually distinct and are therefore not intertwined.  Therefore, the Board does not have jurisdiction over the direct and secondary service claims, and they are referred to the AOJ for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is alleging the VA's failure to properly diagnose and treat her heart condition in led to a heart attack and valve replacement surgery in March 2006.  The file contains some relevant complaints in the months prior to the heart attack, at least raising the question of whether her heart condition was properly diagnosed and treated by the VA medical facility.  However, as she has not yet been provided with a medical opinion on this point, remand is required.

Additionally, as discussed in the February 2011 remand, a due process/procedural issue metis remand for RO consideration.  In March 2006, in response to the Veteran's July 2005 notice of disagreement (NOD), the RO issued a statement of the case (SOC) in the matters of entitlement to an earlier effective date (EED) for acquired psychiatric disability and a rating in excess of 50 percent for major depression and panic disorder.  Within the time period for filing a VA Form 9 (substantive appeal) the Veteran submitted correspondence indicating that she was "requesting more time to complete VA Form 9 due to surgery."  While this correspondence is a request for extension of the time limit for filing her substantive appeal (See 38 C.F.R. § 20.303), even applying a broad interpretation, the Board cannot construe it as a substantive appeal in and of itself.  Accordingly these matters are not before the Board.           

However, the Board does observe that the RO never granted or denied the 2006 request for an extension.  Although there is no legal entitlement to an extension of time, it is pertinent to note that Congress has created the veterans' benefits system to be both "paternalistic" and "uniquely pro-claimant."  See Jaquay v. Principi, 304 F.3d 1276 (Fed. Cir. 2002); Nolen v. Gober, 222 F.3d 1356 (Fed. Cir. 2000); Hensley v. West, 212 F.3d 1255 (Fed. Cir. 2000).  Since VA did not inform the Veteran of a decision on her extension request, that request remains open and pending.  See Hauck v. Brown, 6 Vet. App. 518, 519 (1994) (holding that "where an appellant never received notification of any denial . . ., the one-year period within which to file an NOD, which commences with the 'the date of mailing of notice of the result of initial . . . determination,' did not begin to run"); see also Tablazon v. Brown, 8 Vet. App. 359, 361 (1995) (to the same effect).

Accordingly, the case is REMANDED for the following actions:

1. Send the Veteran's claims file to a VA cardiologist to provide the following opinions.  A complete rationale should be provided for any opinion expressed.  

Consistent with the factual and medical history, including the medical record from the January 4, 2006 VA cardiology consult, the examiner should answer the following questions:

a)  Did the VA fail to properly diagnose and treat the Veteran's heart disorder in 2005, early 2006?

b)  If so, was the failure to diagnose and treat her heart condition the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the VA's part?

c)  If so, did the VA's failure to diagnose and treat her heart condition proximately cause the continuance of the natural progress of the disease? 

2.  The RO should determine whether the Veteran's May 2006 request for an extension of time to file her substantive appeal (in the matters of entitlement to an EED for acquired psychiatric disability and a rating in excess of 50 percent for major depression and panic disorder) showed good cause.  If so, provide the Veteran notice of the time period within which she must perfect her appeal.  If not, provide the Veteran notice of a denial of the extension request, along with her appellate rights.  

3.  The RO should then re-adjudicate the section 1151 claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



